DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 7-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-8 recite where the electrically conductive lines “further comprise…” and are considered indefinite as claim 1 sets forth where the electrically conductive lines comprise a first nickel layer, a copper layer thereon, and a second nickel layer on the copper layer.  As such, it is unclear which portion of the electrically conductive lines further comprises the recited material (e.g. is the further material included in one of the layers, is the further material included in one or more of the layers, is the material a further layer?).  Paragraphs 36-38 of the originally filed specification only provide for the Ni/Cu/Ni layering and no further disclosure regarding the presence of further materials is provided.  Accordingly, the public is not appropriately appraised of the scope of the claims.
Allowable Subject Matter
Claims 1-6, 9-16, and 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   The closest prior art to the instant claims is that of Pruneri et al. (US 2012/0103669) who teaches optically transparent electrically conductive electrodes including a metal layer (Paragraphs 1 and 7).  An embodiment is taught where the metal layer further comprises an ultra-thin metal layer as an under layer (Paragraphs 25-29).  However, there is no teaching to use a laminate of Ni/Cu/Ni as claimed or where it is further combined with a continuous transparent and electrically conductive layer having the claimed transmittance.  Further, the teaching of Pruneri is directed to optoelectronic devices and is not in the same field of endeavor as the claimed vehicle transparency and does not disclose where the electrode is a heater.

Response to Arguments
Applicant’s arguments, see remarks, filed 29 August 2022, with respect to claim objections have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn.  Applicant has corrected the informalities.
Applicant’s arguments, see remarks, filed 29 August 2022, with respect to 35 USC 112(a) have been fully considered and are persuasive.  The rejection of claims 1-16 and 19-20 has been withdrawn.  Applicant has removed the new matter.
Applicant’s arguments, see remarks, filed 29 August 2022, with respect to 35 USC 112(b) have been fully considered and are partially persuasive.  The rejection of claims 1-6, 9-19, and 19-20 has been withdrawn.  Applicant has amended the claims to remove indefiniteness.  However, as outlined above, the rejection of claims 7-8 is maintained.
Applicant’s arguments, see remarks, filed 29 August 2022, with respect to 35 USC 103 rejections have been fully considered and are persuasive.  The rejection of claims 1-16 and 19-20 in view of Uprety’659 and Uprety’969 has been withdrawn.  Applicant has amended the claims to recite features not disclosed by either reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784